Case 1:17-cr-00255-TWP-TAB Document 73 Filed 06/03/21 Page 1 of 4 PageID #: 478




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

 UNITED STATES OF AMERICA,                           )
                                                     )
                              Plaintiff,             )
                                                     )
                         v.                          )    Case No. 1:17-cr-00255-TWP-MJD
                                                     )
 LARRY AYERS,                                        )
                                                     )
                              Defendant.             )

            ORDER ON DEFENDANT'S MOTION FOR RECOMMENDATION

        This matter is before the Court on a Motion for 12 Month Residential Re-Entry/Halfway

 House Recommendation Pursuant to 18 U.S.C. § 3624(c)(1) filed by Defendant Larry Ayers,

 ("Ayers"). (Dkt. 68.) Ayers asks the Court for a judicial recommendation to the Bureau of Prisons,

 ("BOP"), that he receive twelve months of residential reentry center placement as part of his

 sentence in this case. The Government has filed its Response in Opposition to the Motion. (Dkt.

 71.) For the reasons explained below, his Motion is denied.

                                           I. DISCUSSION

        In 2018, Ayers pled guilty to felon in possession of a firearm, in violation of 18 U.S.C. §

 922(g)(1), and was sentenced to 65 months of imprisonment, followed by 3 years of supervised

 release. (Dkts. 46, 47.) The BOP lists August 10, 2022 as Ayers' projected release date with good

 time credit. On March 12, 2021, Ayers filed the Motion now before the Court, in which he requests

 that the Court recommend to the BOP his placement in a residential re-entry center (“RRC”) or

 halfway house, for the last 12 months of his sentence. (Dkt. 68.) In support of his Motion, Ayers

 asserts that “the BOP does not offer hands-on training assistance for prospective employment post-

 release.” Id. Ayers has not submitted any evidence in support of his assertions regarding BOP
Case 1:17-cr-00255-TWP-TAB Document 73 Filed 06/03/21 Page 2 of 4 PageID #: 479




 programing. The Government has responded in opposition to the Motion asserting Ayers’

 disciplinary record shows that he consumed marijuana while in the BOP on or about February 23,

 2020. (Dkt. 71-1.) The Government argues that Ayers' misbehavior mitigates against him

 receiving placement at a residential re-entry facility twelve months before his release from prison.

 (Dkt. 71.)

        Under the Second Chance Act of 2007, the BOP alone has the authority to place inmates

 in an RRC during the final portion of their sentences for up to 12 months. The Second Chance

 Act specifically provides:

        The Director of the Bureau of Prisons shall, to the extent practicable, ensure that a
        prisoner serving a term of imprisonment spends a portion of the final months of that
        term (not to exceed 12 months), under conditions that will afford that prisoner a
        reasonable opportunity to adjust to and prepare for the reentry of that prisoner into
        the community. Such conditions may include a community correctional facility.

 18 U.S.C. § 3642(c). Ayers understands that the ultimate decision concerning how much RRC

 placement he receives is left to the discretion of the director of the BOP; however, he explains that

 one of the factors that the BOP considers in determining where a person will be held is "any

 statement by the court that imposed the sentence". (Dkt. 68.)

        Although the BOP considers any statements by the Court, any order, recommendation, or

 request by a sentencing court that a convicted person serve a term of imprisonment in a community

 corrections facility shall have no binding effect on the authority of the BOP under this section (18

 U.S.C. § 3621) to determine or change the place of imprisonment of that person. It is also noted

 that under the Second Chance Act , all federal inmates are eligible for residential reentry center

 and home confinement placement; however, not all inmates receive the programs.

        That said, the BOP considers several factors in making residential placements. For

 example, inmates who successfully complete the Residential Drug Abuse Program are specifically



                                                  2
Case 1:17-cr-00255-TWP-TAB Document 73 Filed 06/03/21 Page 3 of 4 PageID #: 480




 eligible for 120 days of community placement. Unfortunately, there is simply a limited number

 of bed spaces at the halfway houses and the Court is in no position to usurp the BOP's decision

 making in this regard. The BOP, not the Court, is best suited to make the residential placement

 determination for Ayers. The BOP bases their release plan decisions on many factors, and their

 assessment typically provides ample time for an inmate to accomplish their rehabilitative goals.

        Ayers offers no information on whether or not he has been assessed by BOP officials, and

 if he has not yet been assessed, his motion is premature. If a determination has been made, and if

 Ayers believes that determination is arbitrary or capricious, he should first administratively

 challenge the BOP's release determination. If he has been assessed, and he disagrees with the

 BOP's plan for his release, he should provide an explanation to support his disagreement. The

 Court has consulted with the Probation Officer who suggests that Ayers discuss his requests with

 his Case Manager, who can fully apprise him of his administrative remedies.

        In sum, Ayers’ disciplinary record is of concern to the Court. More importantly, Ayers has

 not presented any justification for being treated any differently that many other inmates.

 Accordingly, the Court must deny his request.

                                     II.     CONCLUSION

        For the reasons set forth above, Ayers' Motion for 12 Month Residential Re-Entry/Halfway

 House Recommendation Pursuant to 18 U.S.C. § 3624(c)(1), Dkt. [68], is DENIED.


        Date: 6/3/2021




                                                 3
Case 1:17-cr-00255-TWP-TAB Document 73 Filed 06/03/21 Page 4 of 4 PageID #: 481




 DISTRIBUTION:

 Larry Ayers, #16020-028
 FEDERAL MEDICAL CENTER LEXINGTON
 P.O. Box 14500
 Lexington, Kentucky 40512

 Bradley Blackington
 UNITED STATES ATTORNEY'S OFFICE
 bradley.blackington@usdoj.gov




                                       4
